Third District Court of Appeal
                               State of Florida

                      Opinion filed September 8, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-678
                      Lower Tribunal No. F89-5623B
                          ________________


                            Rodney Rogers,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Thomas J. Rebull, Judge.

     Robert F. Dunlap, P.A., and Robert F. Dunlap, for appellant.

    Ashley Moody, Attorney General, and Linda Katz, Assistant Attorney
General, for appellee.


Before EMAS, LOGUE and SCALES, JJ.

     PER CURIAM.
      Affirmed. See Florida Dep’t of Transp. v. Juliano, 801 So. 2d 101, 105

(Fla. 2001) (holding: “The doctrine of the law of the case requires that

questions of law actually decided on appeal must govern the case in the

same court and the trial court, through all subsequent stages of the

proceedings”); State v. McBride, 848 So. 2d 287 (Fla. 2003) (holding

collateral estoppel/issue preclusion prevents identical parties from

relitigating the same issues that have already been decided); Rogers v.

State, 963 So. 2d 717 (Fla. 3d DCA 2007) (table) (affirming order denying

defendant’s 2006 motion to correct illegal sentence, which raised the same

issue raised in the instant appeal). See also State v. Harris, 129 So. 3d 1166,

1168 (Fla. 3d DCA 2014) (holding “Florida law is clear that when the trial

judge's oral pronouncement of a sentence is ambiguous, but the judge's

intention is discernible from the record, the proper sentence is what the judge

intended the sentence to be”).




                                      2